                      UNITED STATES DISTRICT COURT
                      EASTERN DISTRICT OF WISCONSIN


ALLEN MARTIN GARAY,

                   Plaintiff,
                                                    Case No. 21-cv-65-pp
      v.

COMMISSIONER OF THE
SOCIAL SECURITY ADMINISTRATION,

                   Defendant.


   ORDER GRANTING PLAINTIFF’S MOTION FOR LEAVE TO PROCEED
        WITHOUT PREPAYING THE FILING FEE (DKT. NO. 3)


      The plaintiff has filed a complaint seeking judicial review of a final

administrative decision denying his claim for disability insurance benefits

under the Social Security Act. Dkt. No. 1. He also filed a motion for leave to

proceed without prepaying the filing fee. Dkt. No. 3.

      To allow the plaintiff to proceed without paying the filing fee, the court

first must decide whether the plaintiff can pay the fee; if not, it must determine

whether the lawsuit is frivolous. 28 U.S.C. §§1915(a) and 1915(e)(2)(B)(i).

      Based on the facts in the plaintiff’s affidavit, the court concludes that he

does not have the ability to pay the filing fee. The plaintiff’s request indicates

that he is not employed, he is not married, and he has a 14-year-old son he is

responsible for supporting. Dkt. No. 3 at 1. The plaintiff lists income of $900

per month from a cleaning service that he apparently runs himself. Id. at 2.

The plaintiff shows expenses of $314 per month ($100 rent, $214 alimony or

                                         1

           Case 1:21-cv-00065-PP Filed 01/19/21 Page 1 of 3 Document 4
child support), but he doesn’t list expenses for food or utilities or the basic

necessities of living, which he surely must have. Id. at 2-3. The plaintiff does

not own a car or his home or any other property of value and he has $2.00 in

cash on hand or in a checking or savings account. Id. at 3-4. The plaintiff

states, “My disabilities keep me from holding down any type of job and I have

attempted may type of jobs but I cannot even keep up with simple, unskilled

work tasks because of my inability to concentrate and make simple decisions

as a result of the many chemotherapy treatments I have underwent over the

years in an attempt to cure my brain cancer and prevent remission [sic].” Id. at

4. The plaintiff has demonstrated that he cannot pay the $350 filing fee and

$52 administrative fee.

      The next step is to determine whether the case is frivolous. A case is

frivolous if there is no arguable basis for relief either in law or in fact. Denton v.

Hernandez, 504 U.S. 25, 31 (1992) (quoting Nietzke v. Williams, 490 U.S. 319,

325 (1989); Casteel v. Pieschek, 3 F.3d 1050, 1056 (7th Cir. 1993)). A person

may obtain district court review of a final decision of the Commissioner of

Social Security. 42 U.S.C. §405(g). The district court must uphold the

Commissioner’s final decision as long as the Commissioner used the correct

legal standards and the decision is supported by substantial evidence. See

Roddy v. Astrue, 705 F.3d 631, 636 (7th Cir. 2013).

      The plaintiff’s complaint indicates that he was denied benefits and that

he was disabled during the time period included in this case. Dkt. No. 1 at 3.

The plaintiff believes that the unfavorable conclusions and findings of fact by

                                          2

         Case 1:21-cv-00065-PP Filed 01/19/21 Page 2 of 3 Document 4
the Commissioner of Social Security when denying benefits are not supported

by substantial evidence and/or are contrary to law and regulation because (1)

the decision found moderate limitation in the plaintiff’s concentration,

persistence and pace but neither the decision nor the hypothetical provided

corresponding limitations; (2) the credibility assessment was not based on

substantial evidence and contained legal error; and (3) the decision failed to

properly assess the residual effect of the plaintiff’s cancer and post-treatment

symptoms on his RFC. Id. At this early stage in the case, and based on the

information in the plaintiff’s complaint, the court concludes that there may be

a basis in law or in fact for the plaintiff’s appeal of the Commissioner’s

decision, and that the appeal may have merit, as defined by 28 U.S.C.

§1915(e)(2)(B)(i).

      The court GRANTS the plaintiff’s motion for leave to proceed without

prepaying the filing fee. Dkt. No. 3.

      Dated in Milwaukee, Wisconsin this 19th day of January, 2021.

                                        BY THE COURT:


                                        _____________________________________
                                        HON. PAMELA PEPPER
                                        Chief United States District Judge




                                          3

          Case 1:21-cv-00065-PP Filed 01/19/21 Page 3 of 3 Document 4
